The State of TexasAppellee




                         Fourth Court of Appeals
                                San Antonio, Texas
                                       April 8, 2014

                                   No. 04-13-00433-CR

                         Eaven Scott a/k/a Raymond MCKINNEY,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                From the 226th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2012CR8329
                         Honorable Sid L. Harle, Judge Presiding


                                      ORDER


      The State’s motion for extension of time to file the brief is GRANTED.



                                                  _________________________________
                                                  Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of April, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court